ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
llrnana LLC                                   )      ASBCA No. 59981
                                              )
Under Contract No. N69450-l 2-C- l 760        )

APPEARANCE FOR THE APPELLANT:                        William A. Scott, Esq.
                                                      Pedersen & Scott, P.C.
                                                      Charleston, SC

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Matthew D. Bordelon, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The appellant has withdrawn its complaint and requested that the Board dismiss
the above appeal without prejudice. The government does not oppose. Accordingly, the
appeal is hereby dismissed without prejudice pursuant to Board Rule l 8(b ). Unless either
party or the Board acts to reinstate the appeal within one year from the date of this Order,
the dismissal shall be deemed with prejudice.

       Dated: 12 February 2016




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59981, Appeal of llrnana LLC,
rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals